DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Response to Amendment
- The amendment filed on August 27, 2021 has been entered.
- Claims 1-7, 9-18 and 20-22 are pending.
- Claims 1, 10-13 and 20-22 are rejected.
          
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frenger et al. (Pub. No. US 2015/0358983 A1; published on December 10, 2015; hereinafter Frenger) in view of Bhushan et al. (Pub. No. US 2007/0195690 A1; published on August 23, 2007; hereinafter Bhushan) further in view of Zhang et al. (Pub. No. US 2016/0352551 A1; published on December 1, 2016; hereinafter Zhang).
Regarding claims 1 and 13, Frenger discloses a first communication node operable in a wireless communication system, for wireless communication with a second communication node, the first communication node comprising processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby the first communication node is operative for (See ¶0084, comprises at least one computer program product 908 in the form of a non-volatile or volatile memory, e.g. an EEPROM (Electrically Erasable Programmable Read-Only Memory), a flash memory and/or a hard drive. The computer program product 908 comprises a computer program 910, which comprises code means, which when executed in the processing unit) obtaining information of a delay spread of first signals sent between the first communication node and the second communication node; (See ¶0055, delay spread associated with the radio link may involve measuring a delay spread of signals received from a UE; interpreted the base station obtains the delay spread by measuring the received signals from the UE)
	However, Frenger fails to disclose determining  at least one of a plurality of different values of a sub-carrier spacing for transmission of second signals between the first communication node and the second communication node, based on the obtained information of the delay spread;
Bhushan discloses determining  at least one of a plurality of different values of a sub-carrier spacing for transmission of second signals between the first communication node and the second communication node, based on the obtained information of the delay spread; (table 1, See ¶0054, numerology 3 may be used for a terminal with large multipath delay spread, and numerology 2 may be used for a terminal with moderate speed and/or moderate multipath delay spread; table 1, numerology 3 and 2 have different subcarrier spacing’s; interpreted that base station determines which subcarrier spacing is used based on the delay spread; see ¶0070, pilot and signaling may be sent in any manner on any subcarriers and symbol periods. The available subcarriers and symbol periods may also be allocated to any number of terminals, and data may be sent to the scheduled terminals in any manner.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station measuring delay spread from signals received from UE to include based on the delay spread determining the sub-carrier spacing values. The motivation to combine is efficiently sending data using the available time frequency resources (See ¶0095).
However, Frenger in view of Bhushan fails to disclose sending to the second communication node, information of the determined at least one value of the sub-carrier spacing for transmission of second signals between the first communication node and the second communication node; and initiating transmission of the second signals between the first communication node and the second communication node based on the determined at least one value of the sub-carrier spacing.
Zhang discloses sending to the second communication node, information of the determined at least one value of the sub-carrier spacing for transmission of second signals between the first communication node and the second communication node; (See ¶0118, the UE 412 receives, from the BS 402 on a first frequency sub-band, configuration of a first type of numerology signal, the first type of numerology signal including an indication of a value of a first subcarrier spacing and a value of a first cyclic prefix duration; See ¶0125, UE obtains the required numerology configurations for a communication, UE/Base station communications start (815) with base station using the configuration in accordance with the first indication) and initiating transmission of the second signals between the first communication node and the second communication node based on the determined at least one value of the sub-carrier spacing. (See ¶0118, the UE 412 receives, from the BS 402 on a first frequency sub-band, configuration of a first type of numerology signal, the first type of numerology signal including an indication of a value of a first subcarrier spacing and a value of a first cyclic prefix duration; See ¶0125, UE/Base station communications start (815) with base station using the configuration in accordance with the first indication; interpreted using the first subcarrier spacing to send communications (corresponds to signals) to the UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determine the sub-carrier spacing from the delay spread disclosed by Frenger in view of Bhushan to include transmitting the sub-carrier spacing to the UE to utilize. The motivation to combine is efficiently use different carrier spacing can be designed to address support of high mobility in varying delay spread environments (See ¶0099).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2017/219320 A1; translation provided in appendix) in view of Zhang et al. (Pub. No. US 2016/0352551 A1; published on December 1, 2016; hereinafter Zhang).
Regarding claims 10 and 20, Hu discloses receiving, from the first communication node, information of a value of sub-carrier spacing determined based on a delay spread of first signals sent between the first communication node and the second communication node; (Page 10, paragraph 3, measuring the value of the delay spread, the UE determines the maximum subcarrier spacing; Page 10 Last paragraph, the target waveform parameters that are adapted to the target channel parameters maybe subcarrier spacing; Page 3 paragraph 7, The wireless channel transmits a target indication parameter to the base station; interpreted the UE transmits the parameters such a subcarrier spacing to the base station based on the determined the delay spread) and receiving, from the first communication node, second signal based on the value of the sub-carrier spacing, or transmitting, to the first communication node, second signal based on the value of the sub-carrier spacing. (Page 3, paragraph 7, the waveform parameter issued to configure a transmission waveform that the base station sends to the terminal on the wireless channel; interpreted the base station uses the configured wave parameter such as subcarrier spacing to transmit a waveform to the UE)
 	However, Hu fails to disclose second communication node  operable in a wireless communication system, for wireless communication with a first communication node, the second communication node  comprising a processing circuitry  and a memory, said memory containing instructions executable by said processing circuitry, whereby the second communication node is operative for: transmitting a plurality of signals utilizing  the subcarrier spacing value
	Zhang discloses second communication node  operable in a wireless communication system, for wireless communication with a first communication node, the second communication node  comprising a processing circuitry  and a memory, said memory containing instructions executable by said processing circuitry, (See ¶0013, , the base station including a memory storing instructions and a processor configured, by the instructions) whereby the second communication node is operative for: transmitting a plurality of signals utilizing  the subcarrier spacing value(See ¶003, The numerology parameters include the sub-carrier spacing; See ¶0125, UE/Base station communications start (815) with base station using the configuration in accordance with the first indication; interpreted using the first subcarrier spacing to send communications (corresponds to signals) to the UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determine the sub-carrier spacing from the delay spread disclosed by Hu to include transmitting the sub-carrier spacing to the UE to utilize. The motivation to combine is efficiently use different carrier spacing can be designed to address support of high mobility in varying delay spread environments (See ¶0099).
Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Zhang and, further in view of Yi et al. (Pub. No. US 2020/0336249 A1; filed on June 16, 2017; hereinafter Yi).

Yi discloses transmitting, to the first communication node, information (See ¶0133, UE may expect two different numerologies at the same time, the first level DCI may need to indicate resources used with different numerology) of a first group of time-frequency resources to be used by the first communication node for initiating transmission of second signals using a first value of sub-carrier spacing, (See ¶0199, the UE uses a first numerology in a first NRG (numerology resource unit group) with a reference subcarrier spacing; first numerology used for transmission of synchronization signal and system information) and information (See ¶0133, UE may expect two different numerologies at the same time, the first level DCI may need to indicate resources used with different numerology) of a second group of time-frequency resources to be used by the first communication node for initiating transmission of second signals using a second value of sub-carrier spacing.(See ¶0199, In step S110, the UE switches from the first numerology to a second numerology. In step S120, the UE uses the second numerology in a second NRG with a specific subcarrier spacing different from the reference subcarrier spacing.; second numerology used for URLLC; See ¶0061, URLLC applications may utilize higher subcarrier spacing than the basic subcarrier spacing)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hu in view of Zhang to include different resource groups have different sub-carrier spacing. The motivation to combine is efficient mechanisms to handle multiplexing of different usage scenarios may be necessary (See ¶0059).

Yi discloses the second signals are received from the first communication node or transmitted  to the first communication node on any of time- frequency resources of a first group, a first value of sub-carrier spacing is used, (See ¶0099, a NRG may be called as a host/default NRG which uses RSC (reference subcarrier spacing) which is used in sync signals and/or system information transmission; See ¶0199, the UE uses a first numerology in a first NRG with a reference subcarrier spacing; The first numerology may be used for transmission of synchronization signal and system information) and when the second signals are received  from the first communication node  or transmitted to the first communication node on any of time-frequency resources of a second group, a second value of sub-carrier spacing is used. (See ¶0199, In step S110, the UE switches from the first numerology to a second numerology. In step S120, the UE uses the second numerology in a second NRG with a specific subcarrier spacing different from the reference subcarrier spacing; second numerology used for URLLC; See ¶0061, URLLC applications may utilize higher subcarrier spacing than the basic subcarrier spacing; See ¶0072, The additional NRG(s) may be used for usage-scenario specific and/or transmission scheme specific usage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hu in view of Zhang to include different resource groups have different sub-carrier spacing. The motivation to combine is efficient mechanisms to handle multiplexing of different usage scenarios may be necessary (See ¶0059).
Allowable Subject Matter
Claims 2-7,9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed toward claims 1 and 13 have been fully considered but they are not persuasive. Applicant argues Bhushan fails to disclose “determining  at least one of a plurality of different values of a sub-carrier spacing for transmission of second signals between the first communication node and the second communication node, based on the obtained information of the delay spread.” Examiner respectfully disagree with applicant. Bhushan discloses base station determines if the numerology for the terminal based on delay spread. For instance if the delay spread for the terminal large the base station would use a numerology of 3. Further, if the delay spread for the terminal is moderate the base station would use a numerology of 2. See ¶0048, Table 1 discloses each numerology has a subcarrier spacing. Further, see ¶0070, pilot and signaling may be sent in any manner on any subcarriers and symbol periods. The available subcarriers and symbol periods may also be allocated to any number of terminals, and data may be sent to the scheduled terminals in any manner.
However, Zhang specifically discloses the initiating the transmission of the second signals based on the value of the sub-carrier spacing. (See 0125, UE and base station communications start using configuration in accordance with the numerology).
Applicant's arguments filed toward claims 10 and 20 have been fully considered but they are not persuasive. Applicant argues Hu fails to disclose “receiving, from the first communication node, second signal based on the value of the sub-carrier spacing, or transmitting, to the first communication node, second signal based on the value of the sub-carrier spacing.” Examiner respectfully disagrees with applicant. Hu discloses transmitting from the base station to the UE a waveform (signal) using a 
However, Hu fails to disclose transmitting a plurality of signals utilizing  the subcarrier spacing value. Zhang transmitting a plurality of signals to the UE from the base station utilizing the sub-carrier spacing. See ¶003, The numerology parameters include the sub-carrier spacing; See ¶0125, UE/Base station communications start (815) with base station using the configuration in accordance with the first indication; interpreted using the first subcarrier spacing to send communications (corresponds to signals) to the UE. Further, See ¶0129, Because the UE will have different traffic flows with different characteristics, the network can determine that the UE should use two different numerologies for the two different traffic flows.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (Pub. No. US 2018/0054292 A1)- An NR control channel may include one or a plurality of base symbol periods and one or a plurality of scaled symbol periods. Different control channel numerologies may be defined, for example, by different combinations of subcarrier spacing in the frequency domain and symbol period duration in the time domain. For example, a base (first) control channel numerology may be associated with a subcarrier spacing of 15 kHz and a symbol period duration, while a scaled (second) control channel numerology may be associated with a subcarrier spacing of 30 kHz and a symbol period duration that is half the duration of the first symbol period duration, and a third control channel numerology may be associated with a subcarrier spacing of 60 kHz and a symbol period duration that is a quarter of the duration of the first symbol period duration. A 
Noh et al. (Pub. No. US 2018/0270799 A1)- arious sets of subcarrier spacings described above can be used for various purposes within a system. For example, it may be appropriate to use the subcarrier spacing in consideration of channel conditions (multi-path delay spread) or coherence bandwidth of a corresponding band at a low carrier frequency such as 2 GHz to 4 GHz band. For example, it is advantageous to use low subcarrier spacing because the path delay spread is relatively large and therefore the coherence bandwidth is small at the carrier frequencies of the 2 GHz to 4 GHz band. At the same time, in a band having a high carrier frequency of 6 GHz or higher, it may be advantageous to use wide subcarrier spacing because the influence due to the channel condition, Doppler shift, and frequency offset is more serious. At the same time, the 5G communication system can use high subcarrier spacing of systems that have requirements of very low transmission delay time like the URLLC, even in the band using the low carrier frequency.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.